— Judgment, Supreme Court, Bronx County (Lawrence A. Bernstein, J.), rendered December 5, 2003, convicting defendant, upon his plea of guilty, of attempted murder in the second degree (two counts) and criminal possession of a weapon in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 10 years, 10 years and 5 years, respectively, unanimously modified, to the extent of vacating the DNA databank fee, and otherwise affirmed.
We perceive no basis for reducing the sentence. However, as the People concede, since the crime was committed before the effective date of the legislation (Penal Law § 60.35 [1] [e]) providing for the imposition of a DNA databank fee, that fee should not have been imposed. Concur — Tom, J.P., Mazzarelli, Marlow, Nardelli and Sweeny, JJ.